Case 1:20-cv-01285-JDT-cgc Document 9 Filed 08/13/21 Page 1 of 2                PageID 43




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

TYLER HAYES MILLS,                            )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 20-1285-JDT-cgc
                                              )
TOMMY GURIEN and CORIZON                      )
HEALTH,                                       )
                                              )
       Defendants.                            )


            ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER
                  IN FORMA PAUPERIS AFFIDAVIT OR PAY
             THE REMAINING PORTION OF THE CIVIL FILING FEE


       On December 31, 2020, Plaintiff Tyler Hayes Mills, who was, at the time,

incarcerated at the Northwest Correctional Complex in Tiptonville, Tennessee, filed a pro

se civil complaint. (ECF No. 1.) After he filed a properly supported motion to proceed in

forma pauperis, the Court issued an order on February 4, 2021, granting leave to proceed

in forma pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 6.) However, on August 2, 2021, Mills

notified the Clerk he had been released and provided his new address. (ECF No. 8.)

       Under the PLRA, a prisoner bringing a civil action must pay the full filing fee of

$350 required by 28 U.S.C. § 1914(a). The statute merely provides the prisoner the

opportunity to make a “downpayment” of a partial filing fee and pay the remainder in
Case 1:20-cv-01285-JDT-cgc Document 9 Filed 08/13/21 Page 2 of 2                     PageID 44




monthly installments. 28 U.S.C. § 1915(b). However, in this case, only $68.50 of the

filing fee was paid prior to Mills’s release. Under these circumstances, the Sixth Circuit

has held “the obligation to pay the remainder of the fees is to be determined solely on the

question of whether the released individual qualifies for pauper status.” McGore v.

Wrigglesworth, 114 F.3d 601, 613 (6th Cir. 1997), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

       Mills must either renew his pauper status or pay the remainder of the civil filing fee.

Therefore, he is ORDERED to submit, on or before September 3, 2021, either a properly

completed and signed non-prisoner in forma pauperis affidavit or the remaining $333.50

of the $402 civil filing fee.1 The Clerk shall mail Mills a copy of the non-prisoner in forma

pauperis affidavit form along with this order.

       If Mills fails to submit either a non-prisoner in forma pauperis affidavit or the

remainder of the filing fee by September 3, 2021, the Court will dismiss this action without

further notice, pursuant to Federal Rule of Civil Procedure 41(b), for failure to prosecute.

IT IS SO ORDERED.

                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). Under § 1914(b) and the Schedule of
Fees set out following the statute, an administrative fee of $52 for filing any civil case also is
required. Because that additional $52 fee does not apply if leave to proceed in forma pauperis is
granted, only the $350 fee was assessed in the February 4, 2021, order. However, if Mills does
not renew his pauper status he will be responsible for the entire $402 fee.

                                                2
